DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-8 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
a control system configure to ...receive… in claim 1; a control system configure to … generate… in claim 1; a control system configure to…apply …in claim 2; a control system configure to ...modify… in claim 3; a control system configure to … determine… in claim 4;a control system configure to…add …in claim 5; a control system configure to ...receive… in claim 6; a control system configure to … detect… in claim 7;a control system configure to…determine …in claim 8. The term “system” act as a generic placeholder for the term “means” and does not provide any indication of structure; 
The generic placeholder “system” is modify by the listed function language; and the generic householder “system” is not modified by sufficient structure, since  the term “control” does not impart structure since the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control system configure to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.
In particular, the specification states the claimed in Par. [0067], of the Publication discloses “The controller e.g., the controller 129, can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, or in combinations of them. There is on clear disclosure of a particular structure to perform the function of receive, generate, apply, modify, determine, detect… can be performed in any number of ways in hardware, software or a combination of two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 8 recites the limitation "the feeder material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of receive, generate, apply, modify, determine, detect…
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al. (US 2013/0283700) in view of Murugesh et al.  (US 2013/027845) further in view of De Pena et al. (2016/0082666). 
Regarding claim 1, 9 and 15, Bajaj discloses an additive manufacturing system, comprising: 
a platform ( rotatable platen 16) to hold a polishing pad being fabricated ([0033] rotatable platen 16 on which is placed the polishing pad 18).
a printhead (nozzle 54) to form a plurality of successive layers of the polishing pad by ejecting 5droplets of polishing pad precursor material onto the platform or a previously deposited and cured layer of the polishing pad([00010],[0035],fabricating a polishing layer of a polishing pad includes successively depositing a plurality of layers with a 3D printer, each layer of the plurality of polishing layers deposited by ejecting a pad material precursor from a nozzle and solidifying the pad material precursor to form a solidified pad material);  and ([0013],  grooves  is formed in the polishing pad without distorting the thickness uniformity),a light source  (UV source) to cure the polishing pad precursor material, ([0012], [0039], [0041], Curing the pad material precursor with  ultraviolet radiation),and  15cause the printhead  (element 54) to dispense a plurality of layers (element 50, 50b, 50a) of the polishing pad precursor material by droplet ejection (element 52) in accordance to the modified pattern, and cause the light source to cure the plurality of layers to form the polishing pad ([0039], [0041], Curing the pad material precursor with  ultraviolet radiation).
 Bajaj fails to disclose a control system configured to: receive data indicative of a desired shape of the polishing pad, the desired shape 10defining a profile including a polishing surface and one or more groove on the polishing pad, based on data indicative of a desired shape of the polishing pad and data indicative of distortions of the profile caused by the additive manufacturing system data, generate data 
Murugesh discloses receive data indicative of a desired shape of the polishing pad, the desired shape 10defining a profile including a polishing surface ([0076], the polishing surface of the pad having a pore surface) and one or more groove (element 26) on the polishing pad (Fig.3a-c, [0068], [0072], the desired deposition pattern can be specified in a CAD-compatible file that is then read by an electronic controller (e.g., computer) that controls the printer.
Bajaj and Murugesh are analogous art because they are from the same field of endeavor. They all relate to an additive manufacturing system.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Bajaj, and incorporating, as additive manufacturing system taught by Murugesh.
One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to accommodate distortion in the printing product.
Bajaj and Murugesh fail to discloses based on data indicative of a desired shape of the polishing pad and data indicative of distortions of the profile caused by the additive manufacturing system data, generate data indicative of a pattern of dispensing droplets of polishing pad precursor material to at least partially compensate for the distortions of the profile.
De Pena discloses a control system (computer, 400) configured to: receive data indicative of a desired shape object model data 102) of the polishing pad, the desired shape 10defining a profile including a polishing surface and one or more grooves on the polishing pad, based on data indicative of a desired shape of the polishing pad and data indicative of distortions (characteristic data (106)  of the profile caused by the additive manufacturing system data, generate data indicative of a pattern of dispensing 
Bajaj, Murugesh and De Pena are analogous art because they are from the same field of endeavor. They all relate to an additive manufacturing system.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Bajaj and Murugesh incorporating, as additive manufacturing system taught by De Pena.
One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to accommodate distortion in the printing product.
Regarding claim 2, 10 and 16, Bajaj discloses the control system (computer) is configured to apply a 20correction profile to the desired shape to generate a modified shape, and to generate the data indicative of the pattern from the modified shape (([0012], Recesses is formed in the polishing layer by 

 	Regarding claim 3, 11 and 17, Bajaj discloses the control system is configured to modify data indicative of the desired shape using the data indicative of the distortions to generate data 25indicative of a distorted shape of the polishing pad that would occur in absence of the modified pattern ([0013], A polishing pad can be manufactured with very tight tolerance, i.e., good thickness uniformity. And modified to generate without distorting the thickness uniformity. Polishing uniformity across the substrate can be improved).  

Regarding claim 4, 12 and 18, De Pena discloses the control system (processor 100) is configured to determine the correction profile by calculating a difference between the distorted shape and the desired shape ([0031], Fig. 1 1, Fig. 14, computing at object processor 100 the object model data102 and the characteristic data 106 to generate the modified slide data 108).
 
Regarding claim 5, 13 and 19, Bajaj discloses the control system is configured to cause the printhead (element 54) to add one or more additional layers of the polishing pad precursor material to compensate for a height of a feature in the distorted shape being less than a desired height in the desired shape ([0012], A backing layer of the polishing pad is formed by successively depositing a plurality of layers with the 3D printer. Forming the backing layer is include curing the plurality of layers of the backing layer by a different amount than the plurality of layers of the polishing layer to adjust the size and the amount of the material to create uniformity in the pad).  



Regarding claim 7, the combination of Bajaj and De Pena discloses, 
 Bajaj discloses the control system is configured to detect from the data indicative of the desired shape a presence in the desired shape of a partition separating at least two grooves ([0013],  grooves is formed in the polishing pad without distorting the thickness uniformity. In addition, De Pena discloses [0034], multiple separations or channels, with each channel defining a portion, or portions, of a layer of build material on which a different agent is to be deposited by an additive manufacturing system.  

15Regarding claims  	Regarding claim 8, Murugesh discloses the control system is configured to determine a first volume of material dispensed proximate an edge portion of the partition adjacent the groove ([0065] a plurality of first locations where a polymer matrix precursor is to be deposited) determine a second volume of material dispensed in a central portion of the partition([0013] a plurality of second locations corresponding to the desired distribution of voids where no material is to be deposited), and modify a distribution of volume of the feed material based on the first volume and the second volume such that the second volume is greater than the first volume ([0012]-[0031],[0062], [0065]-[0067], due to the resulting differences in polishing layer hardness, is used to compensate for the differences in the linear velocity of the polishing pad being higher at the edge (near the circumference) of the polishing pad, compared to the center Portion of the polishing pad. This difference in polishing speeds across the . 
Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tolles (US 5,738,574) related to chemical mechanical polishing or planarizing (CMP) is planarization method typically requires that the substrate be mounted in a wafer head, with the surface of the substrate to be polished exposed. The substrate supported by the head is then placed against a rotating polishing pad.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-fee).
/KIDEST BAHTA/              Primary Examiner, Art Unit 2119